                    Case 19-50272-KBO           Doc 40      Filed 09/17/20        Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
             Debtors.                                           :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
             Plaintiff,                                         :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
             Defendants.                                        :
                                                                :

                    ORDER APPROVING STIPULATED PROTECTVE ORDER

             Upon consideration of Stipulated Protective Order (the “Protective Order”), attached

hereto as Exhibit 1, and after due deliberation and sufficient cause appearing therefore,

IT IS HEREBY ORDERED THAT:

                    1.       The Protective Order is hereby approved.

                    2.       The Protective Order shall become effective immediately upon entry of

this order.




    Dated: September 17th, 2020                               KAREN B. OWENS
    Wilmington, Delaware                                      UNITED STATES BANKRUPTCY JUDGE


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).


DOCS_DE:230727.1 51411/003
